REASONS FOR ALLOWANCE
Claims 1 and 3-19 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a dual mass flywheel coupling member for selectively coupling a primary mass and a secondary mass of a dual mass flywheel, the coupling member comprising: a central aperture for enabling axial alignment with the primary mass and the secondary mass; at least one resiliently deformable member, the resiliently deformable member comprising a fixing point attachable to the primary mass to rigidly couple one end of the resiliently deformable member to the primary mass; and at least one engagement feature coupled to the coupling member at a point remote from the fixing point, wherein the engagement feature is configured to engage the secondary mass upon deformation of the resiliently deformable member, in an installed configuration; and an outer portion having an engagement surface configured to engage an actuator for moving the coupling member, wherein deformation of the resiliently deformable member is caused by actuation of the coupling member, in an installed configuration, as recited in independent claim 1; and an apparatus for selectively coupling a primary mass and a secondary mass of a dual mass flywheel, the apparatus comprising: a coupling member, wherein the coupling member comprises: a central aperture for enabling axial alignment of the primary mass and the secondary mass; and at least one resiliently deformable member, the resiliently deformable member comprising a fixing point attachable to the primary mass to rigidly couple one end of the resiliently deformable member to the primary mass; at least one engagement member configured to engage the secondary mass; and a starter motor pinion configured to move the coupling member relative to the primary and secondary masses, as recited in independent claim 11.  FR 2845139 A1 does not disclose or render obvious the claim combination comprising, inter alia, an outer portion having an engagement surface configured to engage an actuator for moving the coupling member, wherein deformation of the resiliently deformable member is caused by actuation of the coupling member, in an installed configuration, and a starter motor pinion configured to move the coupling member relative to the primary and secondary masses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656